Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, SEQ ID NO: 9404 (the ligand linker), SEQ ID NO: 865 (the IL-2R ligand), SEQ ID NO: 965 (the IL-2RC ligand, a disulfide bond between two cysteines, and wherein the IL-2RC binding compound does not comprise a construct partner in the reply filed on 10/17/2022 is acknowledged.
Claims 2, 10-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.

Status of the Claims
Claims 1-20 are pending in this application.
Claims 2, 10-17 and 19-20 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1, 3-9 and 18 are presently under consideration as being drawn to the elected species/invention.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities: Claim 3 should be rewritten to recite “The IL-2Rc binding compound of claim 1, wherein, the IL-2R ligand comprises c ligand comprises c binding compound of claim 1, wherein the IL-2Rc ligand comprises .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The originally filed disclosure teaches an IL-2Rc binding compound, wherein the IL-2Rc binding compound comprises an IL-2Rc ligand, wherein the 2Rc ligand comprises: a ligand linker; an IL-2R ligand bound to the ligand linker, wherein the IL-2R ligand comprises an amino acid sequence of any one of SEQ ID NOS: 805-903, 911-930, 2575-2655, 2661-2891, 2900-2926, or 2929-2939; and an IL-2Rc ligand bound to the ligand linker, wherein the IL-2Rc ligand comprises an amino acid sequence of any one of SEQ ID NOS: 944-1028, 1032-1060, and 1601-1613.
It is noted that the open language “an amino acid sequence” encompasses amino acid sequences that comprise the full-length sequence, as well as any portion of said full-length sequence.
 When referring to the IL-2R ligand and the IL-2Rc ligand, the specification does not provide any structural attributes.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe what part of the sequence correlates with the required activity. The specification does not describe which portion of the claimed IL-2R ligand, or the IL-2Rc ligand, is necessary to retain the desired activity (i.e. binding to IL-2R). 
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
Based on the teachings of the specification, the IL-2R ligand and the IL-2Rc ligand can be any peptide of 2 or more amino acids fully contained within any of the sequences claimed.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
	Therefore, since the specification fails to identify any relevant structural characteristics that can be attributed to the claimed function and activity, the claimed invention lacks written description.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to an IL-2Rc binding compound comprising various sequences. It is noted that SEQ ID NOs: 914, 1033, 1035-1041, 1045-1050, 2854 and 2929 are “skip sequences” (see Sequence Listing filed on 12/15/2020).
Therefore, the claim is indefinite.
Claims 4-6, 8-9 and 18, which depend from claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.
	 
To overcome this rejection (and the rejection under 35 U.S.C. 112(a) above), Applicants should amend the claims as follows:

Claim 1. An IL-2Rc binding compound, wherein the IL-2Rc binding compound comprises an IL-2Rc ligand, wherein the IL-2Rc ligand comprises: a ligand linker; an IL-2R ligand bound to the ligand linker, wherein the IL-2R ligand comprises 913, 915-930, 2575-2655, 2661-2853, 2855-2891, 2900-2926, and  2930-2939; and an IL-2Rc ligand bound to the ligand linker, wherein the IL-2Rc ligand comprises , 1034, 1042, 1044, 1051-1060, and 1601-1613.
Claim 6. The IL-2Rc binding compound of claim 1, wherein the IL-2Rc ligand comprises 4090-4099.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11248030. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same IL-2Rc binding compound.
With respect to claims 1 and 3, ‘030 teaches a dual receptor binding compound, wherein the dual receptor binding compound comprises: an IL-2R ligand, wherein the IL-2R ligand comprises an amino acid sequence of any one of SEQ ID NOS: 1-572, 574-655, 661-891, 900-926, 930-937, or 9301-9315; an Rc ligand, wherein the Rc ligand comprises an amino acid sequence of any one of SEQ ID NOS: 1001-1215, 1601-1613, or 9340-9353; and an IL-7R ligand, wherein the IL-7R ligand comprises an amino acid sequence of any one of SEQ ID NOS: 2001-2410, 2601, 2602, or 9320-9332 (claim 1), wherein the IL-2R ligand comprises an amino acid sequence of SEQ ID NO: 395; the Rc ligand comprises an amino acid sequence of SEQ ID NO: 1204; and the IL-7R ligand comprises an amino acid sequence of SEQ ID NO: 2407 (claim 3).
It is noted that SEQ ID NOs: 395 and 1204 corresponds to instantly claimed SEQ ID NOs: 865 and 965.
With respect to claim 4, ‘030 teaches that the dual receptor binding compound of Formula (104a)-(104f) (claim 4), comprises a disulfide bond between two cysteines (column 30, lines 12-21).
With respect to claim 5, ‘030 teaches that the dual receptor binding compound comprises a peptidyl ligand linker (claim 16).
With respect to claims 6-7, ‘030 teaches that the dual receptor binding compound comprises SEQ ID NO: 4005 (claim 8), which corresponds to instantly claimed SEQ ID NO: 1263.  
With respect to claim 8, ‘030 teaches that the IL-2Rc ligand is a full IL-2R agonist or a partial IL-2R agonist (claim 9).
With respect to claim 9, ‘030 teaches the dual receptor binding compound exhibits an EC50 for STAT5 phosphorylation in TF-1 cells and/or NK-92 cells of less than 100 μM (claim 18).
With respect to claim 18, ‘030 teaches a pharmaceutical composition comprising the dual receptor binding compound (claim 19).

Claims 1, 3, 5-6, 8-9 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-94 of copending Application No. 17/519278 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same compound.
With respect to claims 1, 3 and 6, ‘278 teaches an IL-2Rc ligand comprising the amino acid sequence of SEQ ID NO: 4160 (claim 76), which corresponds to instantly claimed SEQ ID NO: 1264 (which comprises both instant SEQ ID NOs: 865 and 965).
With respect to claim 5, ‘it is noted that SEQ ID NO: 4160 comprises a peptidyl ligand linker (i.e. GGGGSGG).
With respect to claims 8-9, please note that the IL-2Rc ligand of ‘278 is the same ligand instantly claimed, thus would inherently have the same properties (i.e. be a full IL-2R agonist or a partial IL-2R agonist; exhibits an EC50 for STAT5 phosphorylation in TF-1 cells and/or NK-92 cells of less than 100 μM; etc.).
With respect to claim 18, ‘278 teaches a pharmaceutical composition comprising the ligand (claims 89-91).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658